COURT
OF APPEALS
                                       SECOND
DISTRICT OF TEXAS
                                                   FORT
WORTH
 
                                        NO.
2-08-438-CV
 
CITY
OF RICHLAND HILLS, TEXAS                                         APPELLANT
 
                                                   V.
 
RUTH
E. HAYNES AND VIOLA GELVIN                                     APPELLEES
 
                                               ----------
           FROM
THE 153RD  DISTRICT COURT OF TARRANT
COUNTY
                                               ----------
                  MEMORANDUM
OPINION[1]
AND JUDGMENT
                                               ----------
We have considered the AAgreed
Motion To Dismiss Appeal.@ 
It is the court=s opinion that the motion should
be granted.  Accordingly, without regard
to the merits, we vacate the trial court=s
judgment and remand the case to the trial court for rendition of a judgment in
accordance with the parties=
settlement agreement.  See Tex. R.
App. P. 42.1(a)(2)(b), 43.2(f); Innovative Office Sys., Inc. v. Johnson,
911 S.W.2d 387, 388 (Tex. 1995).




Costs of the appeal shall be paid by the party
incurring the same, for which let execution issue.  See Tex. R. App. P. 43.4.
 
PER CURIAM
 
PANEL:  LIVINGSTON, DAUPHINOT, and GARDNER, JJ.
 
DELIVERED:  February 26, 2009




[1]See Tex. R. App. P. 47.4.